On January 21,2009, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with Ten (10) years suspended, for the offense of Vehicular Homicide While Under the Influence, a felony; Count II: Ten (10) years in the Montana State Prison for the offense of Negligent Vehicular Assault, a felony; Count III: Ten (10) years in the Montana State Prison for the offense of Negligent Vehicular Assault, a felony; and Count IV: Ten (10) years in the Montana State Prison for the offense of Hit and Run Involving Death or Personal Injury, a felony.
On August 5, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*64The defendant was present and was represented by Eric Olson. The state was represented by Deputy County Attorney, Mike Clague.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 5th day of August, 2010.
DATED this 13th day of August, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Alternate Member, Hon. Loren Tucker.